Citation Nr: 1627389	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-06 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than July 29, 2009 for grant of service connection for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2.  Entitlement to an initial rating in excess of 70 percent for PTSD and MDD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to January 12, 2010.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1997 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a January 2011 rating decision, a TDIU was granted, effective January 12, 2010.  In cases where the rating is at issue and entitlement to a TDIU is raised during the claim or appeal, the TDIU issue is part of the claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  As such, consideration must be given to the issue of entitlement to a TDIU prior to January 12, 2010.  Thus, the issue is reflected on the title page.


FINDINGS OF FACT

1.  The Veteran filed an initial claim for service connection for a psychiatric disability that was first received by VA on July 29, 2009.

2.  The Veteran's service-connected psychiatric disability is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms; the symptoms do not result in both total occupational and social impairment the period on appeal.
 
3.  The Veteran's service connected disabilities did not render her unable to secure and follow a substantially gainful occupation prior to January 12, 2010.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 29, 2009, for service connection for PTSD and MDD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.156, 3.400 (2014 A& 2015).

2. The criteria for an initial rating in excess of 70 percent for PTSD and MDD have not been met for any of the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2015).  

3. The criteria for a TDIU have not been met prior to January 12, 2010.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letter sent to the Veteran in August 2009 and provided additional notice in a letter sent to her in July 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement identified treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided an adequate examination in April 2010 for all the issues currently before the Board, as explained in those sections of the instant decision that address those issues.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


      II. Analysis 
      
A. Effective Date

By a July 2009 rating decision, the Veteran was granted service connection for PTSD and MDD as a disability that was directly related to service.  An effective date of July 29, 2009, was assigned for the award of service connection.  The Veteran contends that the service connection award should have an earlier date. 

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). 

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015). 

As the question of whether an effective date earlier than Jul 29, 2009 for grant of service connection for a psychiatric disorder is at issue, the Board has considered provisions addressing informal claims.  As of March 24, 2015, VA amended its regulations to require that claims be filed on standard forms had has eliminated the constructive receipt of claims.  79 Fed. Reg. 57660 (Sept. 25, 2014).  

A claim was a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris could have been considered an informal claim.  38 C.F.R. § 3.155 (2014).

A review of the claims file reveals that the Veteran did not file an application for service connection for a psychiatric disorder at any time prior to discharge from active military service, or within one year of her November 1997 separation from service.  Similarly, the Veteran does not contend that she filed such a claim within a year of separation from service.  Consequently, the effective date for the award of service connection for PTSD and MDD shall be the date of receipt of the claim or the date entitlement arose, whichever is later.

The record shows that the Veteran first filed a claim for service connection for a psychiatric disorder that was received by the RO on July 29, 2009.  Thus, the RO assigned the effective date for the award of service connection as the date of receipt of the Veteran's claim.  There is no document of record that was received by the RO earlier than July 29, 2009, that could be construed as a claim of service connection for a psychiatric disorder.  Thus, because the record contains no evidence manifesting an intent on the part of the Veteran to file a claim for service connection for a psychiatric disorder before July 29, 2009, the Veteran was therefore afforded the earliest possible effective date, and there is no legal basis to establish an earlier date.  See 38 C.F.R. § 3.400(b)(2)(ii).

The Board notes that records from the Veteran's post-service treatment reflect that she sought treatment for psychiatric complaints earlier than July 2009.  However, as stated above, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See Brannon, supra.  Thus, although symptoms of a psychiatric disorder may have been present prior to July 29, 2009, for which the Veteran sought treatment, those treatment records cannot serve as a basis for award of an earlier effective date.  The regulations allowed for a report of examination or hospitalization to be accepted as an informal claim for benefits only in certain circumstances.  See 38 C.F.R. § 3.157 (2014).  However, that provision applied only to claims for an increase and claims to reopen.  The Veteran's present claim was not one of these types of claims.  See 38 C.F.R. § 3.160 (2015).  Further, even if the Veteran contends that she received treatment for PTSD within one year of her separation from service to activate the provision of 38 C.F.R. § 3.400(b)(2)(i) establishing that the effective date of an original award of direct service connection is the day following separation from active service, such provision provides for an effective date of the day following the separation from service only if the claim is received within one year after separation from service, which is not the case here.

Therefore, although the Veteran contends that the effective date should be earlier than July 29, 2009, for her award of service connection, the governing legal authority is clear and specific, and VA is bound by it.  Here, the date of receipt of the Veteran's claim of service connection for a psychiatric disorder was not within one year of her separation from active duty, and there was no claim of service connection for a psychiatric disorder-either formal or informal-that was received earlier than July 29, 2009.  Consequently, the assignment of an effective date earlier than July 29, 2009, for the award of service connection for PTSD and MDD is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.  Although the Veteran contends that the effective date for the grant of service connection for PTSD and MDD should be earlier than July 29, 2009, the record presents no evidentiary basis for the assignment of an earlier effective date.  As noted above, the effective date for a claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Here, the Board finds that the date the claim was received by VA-July 29, 2009 - controls.  As such, the claim for an earlier effective date is denied.


      B.  Rating Issue

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes (DCs). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD and MDD are rated by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Under 38 C.F.R. § 4.130, DC 9411 a 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014. 38 C.F.R. § 4.130 (2014). The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).   In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

Also for consideration is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

During VA examination in April 2010, the Veteran was open and forthcoming providing her history.  She was polite and cooperative during the interview.  She maintained eye contact well. She was considered to be a truthful and reliable historian.  Her speech and thought processes were goal directed.  Her behavior was normal during this meeting.  No psychomotor abnormalities were noted.  The Veteran was oriented in all spheres.  Memory function was good for three out of three objects at one and fifteen minutes.  No memory deficit could be elicited.  Mood and affect were anxious and tearful.  The Veteran began to cry as she discussed the MST.  The Veteran was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  Insight and judgment were good.  The examiner noted that all of the Veteran's health problems arose directly as a result of her MST.

The Veteran suffered from auditory hallucinations on an intermittent basis for several years.  She suffered from these infrequently at the time.  For the most part the auditory hallucinations had been resolved with treatment and psychotropic medication.  The examiner found that the Veteran's auditory hallucinations were part and parcel of her major depressive disorder. 

The Veteran did not represent an acute threat to herself or anybody else.  She had a lengthy history of cutting herself and taking overdoses.  The Veteran had not been routinely suicidal during the past several years.   She was not violent towards other people.  She was capable of understanding and completing simple and complex commands provided she was in relative isolation.  The Veteran did not feel comfortable in the presence of men.  She felt uncomfortable in crowds and avoided being in social settings.  The Veteran would be able to work if she were in relative isolation.  However, she was experiencing difficulty concerning her work as a photographer at the time.  She would not be able to handle any type of emotional stress in her work.  The examiner found that the Veteran was mentally capable of managing her benefit payments in her own best interest and able to perform all activities of daily living.   She was also found capable of performing daily hygiene.  She had no current legal problems and did not require further diagnostic testing for mental health problems.  She received an axis I diagnosis of PTSD, military sexual trauma; major depressive disorder; alcohol dependence, in sustained full remission; and sexual abuse of adult.  She was also assigned a GAF score of 53.

A November 2010 VA treatment record reflects the Veteran's reports of an unstable mood with downward dip and loss of motivation.  She was isolating and sought to avoid family members.  Her mood wings had been more prominent with more down periods than manic.  She reported periods of suicidal ideation and noted that such had been absent since February 2010.  She reported a history of numerous suicide attempts with the initial attempt being in 2000 and the most recent attempt in 2007 (triggered by cutting and alcohol intoxication).  She indicated that her sleep was poor with constant waking and about four to five hours of sleep per night.  The Veteran noted a tendency to experience audio visual (a/v) hallucinations that were intrusive and unsettling.  She attempted to block them out with varying degrees of success.  Notably they occurred at night during phases of sleeping and waking.  The examiner noted that the Veteran had a history of cutting "bxs" and impulsive suicide attempts.  She was also noted to have had multiple hospitalizations with the last admission being in 2005 due to an overdose with intensions of suicide.  She had a history of aggression and assaults without arrest.  The Veteran reported that she was separated from her husband of 13 years and they had been apart since May 2010.  The marriage deteriorated due to untreated issues of sexual trauma and stress of mental health problems.  She had a 12 year old daughter at the time who she was living with at a friend's home.  She reported stable housing, income, and support.  She was also a photographer by trade.

Upon mental status examination, she appeared appropriately dressed and groomed.  She was oriented to all spheres.  Her behavior was within normal limits though she was talkative and had a tendency to be distracted.   The Veteran was pleasant and cooperative.  She had a depressed mood and her affect was congruent.  She denied suicidal ideation.  Her speech was coherent and relevant and thoughts were organized and goal directed.  Delusions and hallucinations were denied.  Insight, judgment, and memory were unimpaired.  She received an axis I diagnosis of PTSD, sexual abuse of adult (MST), alcohol dependence, and depressive disorder.  She was also assigned a GAF score of 52.

A December 2010 VA treatment record reflects the Veteran's complaints of depression and poor sleep.  She felt her medications were not adequate. 

A January 2011 VA mental health note indicates the Veteran's chief complaint of remaining depressed and having mood swings.  She presented with a long history of maladaptive pattern of behavior referring to self-mutilation, multiple episodes of suicide gesture/attempts by drug overdose, mood lability, problems in interpersonal relationship and others.  She admitted to a history of aggression and agitated behavior and had a history of assaulting her own sister when she got into a state of rage.  Upon observation, the examiner noted that the Veteran was casually dressed, pleasant, cooperative, alert, and oriented times three.  Her speech was coherent and relevant with normal rate and tone.  She made good eye contact.  Thoughts were well organized.  No delusions or hallucinations elicited.  Her mood was anxious with full range of affect.  Insight and judgment were not impaired at the time.  Memory and cognition were intact and she denied suicidal or homicidal ideation.

A February 2011 VA treatment record reflects the Veteran's report that her mood had been unstable and that she had been depressed for approximately the last five weeks.  She reported a lack of motivation and desire to sleep and stay in bed for most of the day.  The Veteran reported that she relied on her psychotropic medications to help her to sleep at night. The Veteran explained that she historically experienced more severe depressed moods in the fall and winter months. She maintained that she had been isolating herself from others and avoiding contact with friends and family members. The Veteran also reported that she had been identified as a "rapid cycler" and often experienced manic states.  She reported that she currently experienced fewer manic episodes than she had in the past (unable to be more specific) and was often triggered by stressful or anger-producing situations.  The Veteran also reported that she dissociated frequently, sometimes for hours at a time.  The Veteran denied any specific knowledge about how often this occurs, but reported that when situations became stressful or difficult she often dissociated.  

The Veteran stated that she also experienced auditory and visual hallucinations.  She reported that she used to hear three voices that would say "evil and negative stuff" about her or swing music bands.  She reported that she still experienced auditory and (mostly) visual hallucinations on a daily basis, but that this was a significant decrease.  She maintained that she attempted to block out these hallucinations, with varying degrees of success.  She noted that they generally occurred at night during phases of sleeping and waking.  The Veteran reported that she has worked with two previous therapists in individual psychotherapy.  She saw one therapist for approximately two years and the most recent for four years.  She stated that she had a difficult time adjusting when her most recent therapist moved and was no longer able to work with her.  The Veteran reported that therapy "made things worse" because she was required to talk about her difficulties and she was unable to remember any further details about her experiences with therapy.  The Veteran was currently working with a psychiatrist at the Hampton VAMC for medication management.  She reported that in the past she had a severely negative reaction to taking Ambien and acted out aggressively and spontaneously when prescribed this particular medication (with no recollection of the event(s) later).  The Veteran reported that she relied on her sister to help her make her appointments and continue taking prescribed medications.  The Veteran also reported a history of cutting behaviors and impulsive suicide attempts.  Although she denied suicidal ideation, plan, or intent at the time of intake, she reported that she believed that these thoughts and compulsions "will always be with me."

She maintained that she had not self-injured since August of 2010 after an event in which she attempted to kill her sister by chasing her with knives around her home.  She reportedly did not remember the event but stated that she was scared of the potential that she had to harm others.  She stated that she hit her head several times during this event and subsequently got a concussion.  The Veteran reported that she began cutting in late 1999 or early 2000.  She maintained that this behavior was addicting for her because of the adrenalin rush and she described cutting as "heroine."  She reported that she would often self-injure after she felt that someone else had hurt or upset her.  The Veteran reported numerous past suicide attempts, but was unable to specify the exact number or dates.  She reported that she attempted to commit suicide by cutting approximately five to six times and had attempted to overdose on drugs approximately two to three times.  She maintained that her last attempt occurred in 2009.  The Veteran had also been hospitalized multiple times.  Although she was unable to remember the specific details about these hospitalizations, she reported that the longest she was hospitalized was approximately one month.  She also reported that she attempted to hang herself using the cord out of her sweatpants while hospitalized once in the past.  The Veteran maintained that the hospitals began refusing her admittance because of her extensive history of self-injurious behavior.

Upon mental status examination, the Veteran appeared appropriately dressed and groomed.  Her speech was within normal limits, as well as, her behavior with elevated psychomotor agitation.  She described her mood as depressed and her affect appeared to be congruent.  She denied suicidal or homicidal ideation.  The quality of her thought/speech patterns was within normal limits.  No delusions or hallucinations were elicited.  She had flashbacks.  Insight and judgment and intellect were within normal limits.  She received an axis I diagnosis of PTSD, schizoaffective disorder, bipolar type, sexual abuse of adult, and alcohol dependence in remission.  She was assigned a GAF score of 52.

On the Veteran's March 2011 VA Form 9, she stated that there had been occasions where she spoke with a sexual trauma intern concerning persistent dangers of hurting herself and others.  She stated that she had someone that stayed with her to help raise her daughter and has gone after them twice in attempts to harm them, but she had no memory of the events that occurred.  She related that there are "no social functions within [her] besides VA appointments."  The Veteran further asserted that her memory was poor.

During the April 2010 VA examination, the examiner noted that the Veteran had difficulty sustaining concentration to perform work.  She worked as an independent photographer.  There was work available for her but she did not feel able to perform work on a regular basis.  She estimated that she had not worked on a regular basis since January 2010.  The examiner opined that the Veteran would be able to work if she were in relative isolation.  However, the Veteran was experiencing difficulty concerning her work as a photographer at that time.  She would not be able to handle any type of emotional stress in her work.

On the Veteran's July 2010 VA Form 21-8940, she indicated that her last date of employment was January 10, 2010.  She remarked that she became a photographer because she was unable to deal with people and stress and that the job pushed her limits when she photographs events.  She further remarked that she had so much anxiety over everything and could not handle interactions with others or dealing with issues.  She stated that she tried her hardest and just could not push through because of the anxiety and depression.

An April 2011 VA treatment record shows that the Veteran complained that she continued to have memory problems.  The Veteran presented for treatment with her sister and stated that without her sister she cannot handle what is going on in her life.  The psychiatrist noted that this was also the sister who the Veteran said she almost killed attributing this reaction to the adverse effect of Ambien while taking this medication.  The Veteran was living with her at the time.  The Veteran reported that even then she continued to hear subtle voices inside her head and they were male voices of two to four men making derogatory remarks about her.  She also reported visual hallucinations and complained of a memory problem.  She related that there were times she could not remember earlier conversation with her daughter or sister.  Her sister stated such had been happening more recently.  The Veteran denied manifestation of major depression and reported no manic symptoms.  She also denied suicidal or homicidal ideations or plans.  She stated that she was taking medications as prescribed and denied any side effects.  She also denied drinking or illegal drug use.  The psychiatrist observed the Veteran to be casually dressed, anxious, cooperative, alert, and oriented times three.  Her speech was coherent and relevant with normal rate and tone and she made good eye contact.  Her thoughts were organized.  She reported no delusions, but admitting to auditory hallucinations.  She stated that sometimes she had dissociative states and also reported that she did not cut herself anymore.  Her insight was better and judgment was unimpaired.  Her mood was mildly dysphoric with congruent affect. She had no lethal thoughts.  She was assigned a GAF score of 50.

During a July 2011 initial clinical interview for VA neuropsychological testing, the Veteran reported that her memory problems began approximately 10 years ago, worsening within the past six months to one year.  She identified difficulties with episodic memories.  For example, the Veteran stated that she often rented a movie, watched and returned it, only to re-rent the same movie without having any memory of seeing it before.  She stated that when she looked at her rental receipts, she noticed renting the same movie up to three times.  The Veteran also reported having little to no memory of conversations and activities from the previous day, as well as, events from her childhood and significant events during adulthood.  For example, she stated that she forgot that one of her cousins died within the past year and she had attended this cousin's funeral.  As another example, she reported having limited recall of events and experiences during her daughter's first year of life.  Furthermore, the Veteran reported frequently "zoning out" while driving, and as a result, she limited the amount that she drove.  She reported experiencing distress around her memory problems.  In addition, the Veteran reported longstanding difficulties with attention, concentration, and retention of information.

Neuropsychological testing revealed that the Veteran was alert and oriented.  She appeared well-groomed and appropriately dressed for testing.  Appearance was consisted with her stated age.  Her interaction with the examiner was cooperative and rapport seemed easily established.   Her speech rate, volume, and prosody were within normal limits.  She demonstrated linear and goal-directed thought processes. There was no evidence of psychotic symptoms was observed. She displayed appropriate eye contact.  The Veteran presented with slightly anxious mood with congruent affect.  At times, she appeared to experience increased anxiety, particularly when she perceived her performance to be inadequate.  She reported a history of suicidal ideation and multiple attempts; however, she denied current suicidal or homicidal ideations, plans, or intentions.  She identified protective factors as maintaining sobriety from alcohol, family and friend support systems, responsibility to her daughter, and history of spirituality.  During this assessment no unusual motor movements were noted.  Vision and hearing appeared sufficient for reliable appreciation of test stimuli.  The Veteran appeared to understand task instructions and had no questions.  She generally initially appeared to respond to test items attentively with adequate motivation and effort; however, she was noted to become disengaged in a task when she appeared overwhelmed or lost interest.  She became visibly anxious and restless during the Integrated Visual and Auditory (IVA) test.  Overall, the Veteran appeared to have difficulty persevering to completing tasks that were difficult, monotonous, or required managing multiple tasks.

An October 2011 VA treatment record reflects the Veteran's request to have her medications reevaluated.  Upon examination, she was alert and oriented times four.  She was pleasant and cooperative with good eye contact.  Her mood and affect were appropriate.  She denied suicidal or homicidal ideations.  Her speech was coherent and relevant.  Her thoughts were organized and goal directed.  She denied delusions or hallucinations.  Her insight and judgment were good.

During March 2012 VA treatment, the Veteran reported that she was ready for group therapy.  She reported reexperiencing through flashbacks and nightmares and had signs and symptoms of hyperarousal and hypervigilance.  She admitted to auditory hallucinations and paranoia, as well as, low grade depression but no manic symptoms.  She denied suicidal or homicidal ideations or plans.  She stated that she was taking medications as prescribed and denied any side effects.  She also denied drinking or illegal drug use.  The Veteran reported that sometimes she had dissociative states but they were not as bad as before.  She also reported that she did not cut herself anymore which she used to do on both of her arms sometimes.  

Upon observation, the Veteran was casually dressed, pleasant but somewhat anxious, cooperative, alert, and oriented times three.  Her speech was coherent and relevant with normal rate and tone.  She made good eye contact and her thoughts were organized.  She had no delusions, although she admitted to auditory hallucinations.  Her mood was dysphoric and anxious with congruent affect.  Her insight was better and judgment was not impaired at this time.  The Veteran's memory was fair and cognition intact with no lethal thoughts.  She received an axis I diagnosis of schizoaffective Disorder, Bipolar Type, depressed, PTSD (MST, sexual trauma), and alcohol dependence.  She was assigned a GAF score of 50.

Upon May 2013 VA treatment, the Veteran presented with her sister who was also described as her best friend.  She reported that since her medications were adjusted she continued to improve and had been able to do the things she enjoyed doing.  She continued to enjoy photography and had contacts online.  She reported that with the last combination of her medications she had been stable, so that combination seemed to be the right combination.  There was no recurrence of depressive symptoms.  She admitted that she had not been able to attend individual or group therapy because of the distance between where she lived and the hospital but stated she was doing okay at the time.  She had no other complaints and no other specific concerns were verbalized.  The Veteran denied any psychotic symptoms, depression or manic symptoms.  She also denied suicidal or homicidal ideations or plans.  No problems with sleep or appetite.  She stated she was taking her medications as prescribed and denied any side effects.  She denied drinking or illegal drug use.  Upon observation, the Veteran was casually dressed, pleasant, cooperative, alert, oriented times three.  Her speech was coherent and relevant with normal rate and tone.  She made good eye contact.  Thoughts were well organized.  No delusions or hallucinations elicited.  Mood was euthymic with full range of affect.  Insight and judgement were not impaired and memory and cognition were intact.  She also had no lethal thoughts.  The Veteran received an axis I diagnosis of bipolar disorder, PTSD, and alcohol dependence.  She was also assigned a GAF score of 50.

A December 2013 VA treatment record reflects the Veteran's complaints of getting depressed again.  She related that she experienced depressed feelings when the season changed and the days became darker during the summer.  She denied it as mainly the holiday blues.  The Veteran could not recall any change recently but admitted she still was bothered by her trauma, referring to MST.  She reported that she went to therapy years ago and admitted she stopped going.  Yet, the feelings were still there, like flashbacks, nightmares, and especially withdrawal because of paranoia.  She did not want to be around a company of people especially those she did not know.  Nevertheless, she also talked about her 15 year old daughter who she at times had problems with.  She said she had to discuss that with her ex-husband.  The Veteran was still having anxiety issues off and on.  She was advised to increase Zoloft for panic attacks and was advised of medication that would be newly prescribed.  The Veteran denied any psychotic symptoms, depression, or manic symptoms.  She further denied suicidal or homicidal ideations or plans.  She reported no problems with sleep or appetite.  She was taking her medications as prescribed and denied any side effects.  The Veteran also denied drinking or illegal drug use.  

Upon observation, the Veteran was casually dressed, pleasant, cooperative, alert, oriented times three.  Her speech was coherent and relevant with normal rate and tone.  She made good eye contact and her thoughts were well organized.  No delusions or hallucinations elicited.  Her mood was euthymic with full range of affect.  Insight and judgement were not impaired.

An October 2014 VA treatment record reflects the Veteran's reports of being out of medication and was unable to pick it up.

After review of the facts, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of the assigned 70 percent for the Veteran's PTSD for the period on appeal.  

In this regard, the Veteran's symptoms during this period were manifested, primarily, by: persistent symptoms of increased arousal as manifested by difficulty falling asleep, difficulty remaining asleep, irritability, outbursts of anger, intermittent difficulty concentrating, hypervigilance, and exaggerated startle response. 

The Board finds that these symptoms are similar to many of those contemplated by a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In particular, the General Rating Formula lists, inter alia, difficulty in adapting to stressful circumstances, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships, among the types of symptoms associated with a 70 percent rating.  38 C.F.R. 
§ 4.130.  These are not unlike those the Board finds to be associated with this Veteran's service-connected psychiatric disorders.  Id.

These symptoms, however, are not akin to the total occupational and social impairment due to such symptoms as, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, necessary for a 100 percent disability evaluation.  See id.  Indeed, despite a history of aggression and agitated behavior, the Veteran has not been in persistent danger of hurting herself or others, and in fact, has had no legal history or history of violence or assault.  Indeed, during January 2011 VA treatment, the Veteran admitted to having a history assaulting her own sister when she got into a state of rage.  During the November 2014 VA examination, he reported having shouting matches with his wife and family.  Shortly after, the Veteran also described an instance of attempting to kill her sister by chasing her around with knives.  Although the evidence shows instances of physical aggression, such does not appear to be persistent.  Similarly, while she has reported experiencing auditory and visual hallucinations, she reported a significant decrease in frequency during February 2011 VA treatment.  Furthermore, she has not experienced delusions.  She also understands the outcomes of her behavior.  The Board acknowledges the Veteran's continued complaints of memory problems; however, with the exception of a March 2012 VA treatment record showing that her memory was noted to be fair, examinations have consistently shown that her memory and cognition were intact and unimpaired.  The Veteran has also presented for examinations well-groomed and expressed that she continued to enjoy photography and had contacts online.  Thus, she has not displayed an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).

A 70 percent rating during this part of the appeal period adequately compensates the Veteran for that impairment.  

There are no symptoms shown that are not listed in the criteria for a 100 percent rating that are of like kind to those listed.  Moreover, the April 2010 VA examiner indicated that that the Veteran did not represent an acute threat to herself or anybody else.  She had not been routinely suicidal during the past several years and was not violent towards other people.  The Veteran was capable of understanding and completing simple and complex commands provided she was in relative isolation.  The Veteran would be able to work if she were in relative isolation.  The examiner stated that the Veteran would be mentally capable of managing her benefit payments in her own best interest and was able to perform all activities of daily living and daily hygiene.  She had no current legal problems and did not require further diagnostic testing for mental health problems.

The Board observes that the evidence as a whole demonstrates that the Veteran's PTSD is no more than 70 percent disabling for any portion of the period on appeal.  The Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of a severity to produce both total occupational and social impairment as required for a 100 percent rating.  The evidence does not show symptoms such as persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, or symptoms of like kind, that are indicative of a 100 percent rating.  The medical evidence cited above would only provide negative evidence against the claim for a rating above 70 percent.  

During the April 2010 VA examination, the Veteran was assigned a GAF score of 53, while other treatment records throughout the appeal period reflect multiple GAF scores of 50 and 52.  Such GAF scores suggest both moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) and serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job), but not total impairment in social, occupational, or school functioning.  The Veteran's symptoms, while serious, are contemplated by the 70 percent evaluation currently in effect.  Accordingly, the Board finds that the criteria for a 100 percent schedular rating are not met or approximated, and that a schedular rating in excess of 70 percent for PTSD is not warranted for the period on appeal. 

Because the preponderance of evidence of record is against a finding that his psychiatric disability approximates the criteria for a rating in excess of 70 percent during this period on appeal, there is no reasonable doubt to be resolved.  


      Extraschedular consideration 

The symptoms of this Veteran's disability include depressed mood, persistent symptoms of increased arousal as manifested by difficulty falling asleep, difficulty remaining asleep, irritability, outbursts of anger, intermittent difficulty concentrating hypervigilance, and exaggerated startle response.  These symptoms are specifically contemplated by the rating criteria.  

Thus, the Board finds the schedular rating criteria contemplate the Veteran's symptoms of her service-connected psychiatric disorders and has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. §3.321(b) (1) is not warranted.

Accordingly, the Board concludes that the Veteran's service-connected PTSD and MDD symptoms has not approximated the criteria for more than a 70 percent rating throughout the entire period on appeal.  As the preponderance of the evidence is against assigning a higher rating or referring the case for extraschedular consideration, there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.
      
      
      C. TDIU prior to January 12, 2010

Prior to January 12, 2010, the Veteran has been granted service connection for PTSD and MDD, evaluated as 70 percent disabling effective July 29, 2009.  Therefore, the Veteran meets schedular criteria for consideration of TDIU at all times during the pendency of the appeal.

In this case, the evidence does not show that the Veteran is precluded from employment by her service-connected disability prior to January 12, 2010.

On the Veteran's July 2010 VA Form 21-8940, she remarked that she became a photographer because she was unable to deal with people and stress and that the job pushed her limits when she photographs events.  She further remarked that she had so much anxiety over everything and could not handle interactions with others or dealing with issues.  She stated that she tried her hardest and just could not push through because of the anxiety and depression.  On her August 2010 VA Form 21-4192, she indicated that her last date of employment was January 11, 2010 and that she resigned.  

As noted above, the Veteran has already been granted TDIU effective January 12, 2010.  Prior to this date, the evidence reflects that she was still employed.  See July 2010 VA Form 21-8940.  As there is no evidence of employability or that she was employed in other than a substantially gainful occupation prior to this date, and as she has already been granted TDIU for her entire period of unemployability during the period on appeal, the Board finds that further consideration of TDIU is not warranted.

Therefore, the weight of the probative evidence is against the assertion the Veteran's PTSD prevented her from working prior to January 12, 2010.  The benefit-of-the-doubt rule does not apply and entitlement to TDIU prior to January 12, 2010 is denied.  


ORDER

An effective date earlier than July 29, 2009, for the award of service connection for PTSD and MDD is denied.

An initial disability rating in excess of 70 percent for PTSD and MDD is denied.

Entitlement to TDIU prior to January 12, 2010 is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


